Pee Cueiam,
The plaintiff, when injured, was driving in a light spring wagon on a city street, sixty feet in width, that crosses at right angles a street thirty-five feet wide on which the defendant’s cars ran. His horse was on a slow trot and was struck on the shoulder the instant it reached the track. At the house line, about ten and a half feet from the nearest track, the plaintiff had an uninterrupted view in the direction from which the car came for some three hundred and fifty feet. One of his Avitnesses who seav him approaching the crossing attempted to Avarn him of his danger and failing to do so, turned away to avoid witnessing the collision. There was no evidence of excessive speed of the car and the only rational conclusion from the plaintiff’s evidence is that he failed to exercise the care Avhich the law exacts of a driver about to cross the tracks of an electric railAvay company: Smathers v. Railway Co., 226 Pa. 212.
The judgment is affirmed.